 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DASHENE KAREME HOSLEY,                              No. 2:21-cv-00362-CKD P
12                         Plaintiff,
13            v.                                          ORDER
14    HILL, et al.,
15                         Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se in this civil rights action filed pursuant to 42

18   U.S.C. § 1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28

19   U.S.C. § 636(b)(1).

20           Plaintiff requests leave to proceed in forma pauperis. As plaintiff has submitted a

21   declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will be granted.

22   Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

23   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

24   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

25   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

26   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

27   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account

28   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
                                                         1
 1          I.      Screening Requirement

 2          The court is required to screen complaints brought by prisoners seeking relief against a

 3   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 4   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 5   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 6   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

 7          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 8   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 9   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

10   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

11   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

12   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

13   Cir. 1989); Franklin, 745 F.2d at 1227.

14          In order to avoid dismissal for failure to state a claim a complaint must contain more than

15   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

16   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

17   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

18   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

19   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

20   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

21   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

22   at 678. When considering whether a complaint states a claim upon which relief can be granted,

23   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

24   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

25   U.S. 232, 236 (1974).

26          II.     Allegations in the Complaint

27          Plaintiff became infected with COVID-19 while an inmate at Folsom State Prison. He

28   alleges that Warden Hill and Chief Deputy Warden Johnson, who he names as defendants in this
                                                        2
 1   action, were deliberately indifferent to his risk of infection due to unspecified pre-existing

 2   conditions. Plaintiff asserts that defendants could have abated the risk to him by either releasing

 3   or transferring him to a different facility because social distancing was impossible under the

 4   circumstances. By way of relief, plaintiff seeks monetary damages and release from confinement.

 5           III.    Legal Standards

 6           A. Linkage

 7           The civil rights statute requires that there be an actual connection or link between the

 8   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

 9   Monell v. Department of Social Services, 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362

10   (1976). The Ninth Circuit has held that “[a] person ‘subjects' another to the deprivation of a

11   constitutional right, within the meaning of section 1983, if he does an affirmative act, participates

12   in another's affirmative acts or omits to perform an act which he is legally required to do that

13   causes the deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th

14   Cir. 1978) (citation omitted). In order to state a claim for relief under section 1983, plaintiff must

15   link each named defendant with some affirmative act or omission that demonstrates a violation of

16   plaintiff's federal rights.

17           B. Supervisory Liability

18           Government officials may not be held liable for the unconstitutional conduct of their

19   subordinates under a theory of respondeat superior. Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009)

20   (“In a § 1983 suit ... the term “supervisory liability” is a misnomer. Absent vicarious liability,

21   each Government official, his or her title notwithstanding is only liable for his or her own

22   misconduct.”). When the named defendant holds a supervisory position, the causal link between

23   the defendant and the claimed constitutional violation must be specifically alleged; that is, a

24   plaintiff must allege some facts indicating that the defendant either personally participated in or

25   directed the alleged deprivation of constitutional rights or knew of the violations and failed to act

26   to prevent them. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Taylor v. List, 880 F.2d

27   1040, 1045 (9th Cir. 1989); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978).

28   ////
                                                        3
 1          C. Deliberate Indifference

 2          Denial or delay of medical care for a prisoner’s serious medical needs may constitute a

 3   violation of the prisoner’s Eighth and Fourteenth Amendment rights. Estelle v. Gamble, 429 U.S.

 4   97, 104-05 (1976). An individual is liable for such a violation only when the individual is

 5   deliberately indifferent to a prisoner’s serious medical needs. Id.; see Jett v. Penner, 439 F.3d

 6   1091, 1096 (9th Cir. 2006); Hallett v. Morgan, 296 F.3d 732, 744 (9th Cir. 2002); Lopez v.

 7   Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000).

 8          In the Ninth Circuit, the test for deliberate indifference consists of two parts. Jett, 439

 9   F.3d at 1096, citing McGuckin v. Smith, 974 F.2d 1050 (9th Cir. 1991), overruled on other

10   grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc). First, the

11   plaintiff must show a “serious medical need” by demonstrating that “failure to treat a prisoner’s

12   condition could result in further significant injury or the ‘unnecessary and wanton infliction of

13   pain.’” Id., citing Estelle, 429 U.S. at 104. “Examples of serious medical needs include ‘[t]he

14   existence of an injury that a reasonable doctor or patient would find important and worthy of

15   comment or treatment; the presence of a medical condition that significantly affects an

16   individual’s daily activities; or the existence of chronic and substantial pain.’” Lopez, 203 F. 3d

17   at 1131-1132, citing McGuckin, 974 F.2d at 1059-60.

18          Second, the plaintiff must show the defendant’s response to the need was deliberately

19   indifferent. Jett, 439 F.3d at 1096. This second prong is satisfied by showing (a) a purposeful act

20   or failure to respond to a prisoner’s pain or possible medical need and (b) harm caused by the

21   indifference. Id. Under this standard, the prison official must not only “be aware of facts from

22   which the inference could be drawn that a substantial risk of serious harm exists,” but that person

23   “must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). This “subjective

24   approach” focuses only “on what a defendant’s mental attitude actually was.” Id. at 839. A

25   showing of merely negligent medical care is not enough to establish a constitutional violation.

26   Frost v. Agnos, 152 F.3d 1124, 1130 (9th Cir. 1998), citing Estelle, 429 U.S. at 105-106. A

27   difference of opinion about the proper course of treatment is not deliberate indifference, nor does

28   a dispute between a prisoner and prison officials over the necessity for or extent of medical
                                                        4
 1   treatment amount to a constitutional violation. See, e.g., Toguchi v. Chung, 391 F.3d 1051, 1058

 2   (9th Cir. 2004); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989). Furthermore, mere delay of

 3   medical treatment, “without more, is insufficient to state a claim of deliberate medical

 4   indifference.” Shapley v. Nev. Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985).

 5   Where a prisoner alleges that delay of medical treatment evinces deliberate indifference, the

 6   prisoner must show that the delay caused “significant harm and that Defendants should have

 7   known this to be the case.” Hallett, 296 F.3d at 745-46; see McGuckin, 974 F.2d at 1060.

 8          IV.     Analysis

 9          The court has reviewed plaintiff’s complaint and finds that it fails to state a claim upon

10   which relief can be granted under federal law. Plaintiff names the Warden and Chief Deputy

11   Warden at Folsom State Prison as defendants, but he fails to establish their personal participation

12   in the alleged constitutional violations. Their supervisory positions at Folsom State Prison do not

13   make them per se liable for every constitutional violation that occurs there. See Ashcroft, 566

14   U.S. at 677. For this reason, plaintiff’s complaint must be dismissed. The court will, however,

15   grant leave to file an amended complaint.

16          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

17   complained of have resulted in a deprivation of plaintiff’s constitutional rights. See Ellis v.

18   Cassidy, 625 F.2d 227 (9th Cir. 1980). Also, in his amended complaint, plaintiff must allege in

19   specific terms how each named defendant is involved. There can be no liability under 42 U.S.C.

20   § 1983 unless there is some affirmative link or connection between a defendant’s actions and the

21   claimed deprivation. Rizzo v. Goode, 423 U.S. 362 (1976). Furthermore, vague and conclusory

22   allegations of official participation in civil rights violations are not sufficient. Ivey v. Board of

23   Regents, 673 F.2d 266, 268 (9th Cir. 1982).

24          Finally, plaintiff is informed that the court cannot refer to a prior pleading in order to

25   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

26   complaint be complete in itself without reference to any prior pleading. This is because, as a

27   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

28   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no
                                                         5
 1   longer serves any function in the case. Therefore, in an amended complaint, as in an original

 2   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

 3           V.      Plain Language Summary for Pro Se Party

 4           The following information is meant to explain this order in plain English and is not

 5   intended as legal advice.

 6           The court has reviewed the allegations in your complaint and determined that they do not

 7   state any claim against the defendants. Your complaint is being dismissed, but you are being

 8   given the chance to fix the problems identified in this screening order.

 9           Although you are not required to do so, you may file an amended complaint within 30

10   days from the date of this order. If you choose to file an amended complaint, pay particular

11   attention to the legal standards identified in this order which may apply to your claims.

12           In accordance with the above, IT IS HEREBY ORDERED that:

13           1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.

14           2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. All fees

15   shall be collected and paid in accordance with this court’s order to the Director of the California

16   Department of Corrections and Rehabilitation filed concurrently herewith.

17           3. Plaintiff’s complaint is dismissed.

18           4. Plaintiff is granted thirty days from the date of service of this order to file an amended

19   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil

20   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket

21   number assigned this case and must be labeled “Amended Complaint.” Failure to file an

22   amended complaint in accordance with this order will result in a recommendation that this action

23   be dismissed.

24   Dated: June 29, 2021
                                                        _____________________________________
25
                                                        CAROLYN K. DELANEY
26                                                      UNITED STATES MAGISTRATE JUDGE

27   12/hosl0362.14.doc

28
                                                         6
